DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-12-16. Claims 1-20 are pending. Claims 1, 15, 20 is/are independent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 1 (see page(s) 13 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20170223052 to Stutz (hereinafter "Stutz '052") in view of U.S. Patent 9860208 to Ettema et al. (hereinafter "Ettema '208")) does not disclose “identifying a malicious user accessing network services through a network environment associated with an enterprise based on one or more locations in the network environment targeted by the malicious user and a signature of the malicious user, wherein the signature of the malicious user includes one or more patterns of network service access requests of the malicious user”.  Examiner has given further consideration to Applicant's argument and the broadest reasonable interpretation of the new claim limitations.  However, port scanning is "one or more patterns of network service access requests" indicative of a 1
With respect to claim(s) 1 (see page(s) 13 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Stutz '052 in view of Ettema '208) does not disclose “receiving network service access requests from the malicious user at one or more machines at one or more receipt locations in the network environment associated with the enterprise in response to identifying the malicious user based on the signature of the malicious user”.  However, any such receiving performed responsive to a detection that relies upon "one or more patterns of network service access requests" satisfies this limitation.  As discussed above, Stutz '052 performs detections based on a port scanning pattern.  Accordingly, Stutz '052 satisfies this limitation as well, as detailed in the rejections below.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Stutz '052 in view of Ettema '208
Stutz '052 in view of Ettema '208 in view of Brown '536 
1
[Wingdings font/0xFC]

2
[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5

[Wingdings font/0xFC]
6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

8
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10
[Wingdings font/0xFC]

11
[Wingdings font/0xFC]

12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

16

[Wingdings font/0xFC]
17
[Wingdings font/0xFC]

18
[Wingdings font/0xFC]

19
[Wingdings font/0xFC]

20
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1-4, 6-15, 17-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20170223052 to Stutz (hereinafter "Stutz '052") in view of U.S. Patent 9860208 to Ettema et al. (hereinafter "Ettema '208").  Stutz '052 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Ettema '208 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Stutz '052 discloses a method (detects suspicious user, redirects to honeypot, and analyzes behavior [Stutz '052 ¶ 0126-0137])
Stutz '052 does not disclose identifying a malicious user accessing network services through a network environment associated with an enterprise based on one or more locations in the network environment targeted by the malicious user and a signature of the malicious user, wherein the signature of the malicious user includes one or more patterns of network service access requests of the malicious user
However, Stutz '052 discloses identifying a malicious user accessing network services through a network environment associated with an enterprise based on a signature of the malicious user, wherein the signature of the malicious user includes one or more patterns of network service access requests of the malicious user (detects suspicious user [Stutz '052 ¶ 0126-0137]; detects suspicious user via sensors [Stutz '052 ¶ 0092, 0095, 0116, 0144]; detects suspicious user via port scanning patterns [Stutz '052 ¶ 0094-0098]; detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122])
Stutz '052 discloses maintaining a decoy network environment at one or more decoy machines (redirects user to honeypot [Stutz '052 ¶ 0116-0117, 0149, 0126-0133])
Stutz '052 does not disclose the decoy network environment is self-contained and implemented separate from the enterprise
However, Stutz '052 discloses the decoy network environment another network from the enterprise ("In some implementations, the server 409 that provides honeypot network services is on another network that is accessible by the network device 415. The network device 415 then forwards traffic directed to an unassigned network address to a network device." [Stutz '052 ¶ 0116, 0154])
Stutz '052 discloses receiving network service access requests from the malicious user at one or more machines at one or more receipt locations in the network environment 
Stutz '052 does not disclose directing the network service access requests received from the malicious user to one or more locations in the decoy network environment emulating the one or more receipt locations in the network environment associated with the enterprise, wherein the network service access requests are directed to one of a plurality of locations in the decoy network environment based on an identification of the malicious user and receipt of the network service access requests at the one or more recipient locations to satisfy the network service access requests with network service access responses generated at the one or more locations in the decoy network environment
However, Stutz '052 discloses directing the network service access requests received from the malicious user to one or more locations in the decoy network environment emulating the one or more receipt locations in the network environment associated with the enterprise, wherein the network service access requests are directed to a location in the decoy network environment based on an identification of the malicious user and receipt of the network service access requests at the one or more recipient locations to satisfy the network service access requests with network service access responses generated at the one or more locations in the decoy network environment (redirects user to honeypot [Stutz '052 ¶ 0116-0117, 0149, 0126-0133]; honeypot emulates services and exploits to provide responses  [Stutz '052 ¶ 0175, 0111, 0114, 0129-0132])
Stutz '052 discloses maintaining malicious user analytics based on the network service access requests of the malicious user directed to the decoy network environment (convicts and analyzes malicious user [Stutz '052 ¶ 0122, 0137, 0153, 0177-0179])
Further:
Ettema '208 discloses identifying a malicious user accessing network services through a network environment associated with an enterprise based on one or more locations in the network environment targeted by the malicious user (different honey network nodes emulate different target devices, e.g. DNS, email server, victim's workstation [Ettema '208 col. 11 l. 54 – col. 12 l. 48; col. 10 l. 48 – col. 11 l. 24])
Ettema '208 discloses the decoy network environment is self-contained and implemented separate from the enterprise (different honey network nodes emulated on remote cloud [Ettema '208 col. 4 l. 57 – col. 5 l. 21, Fig. 4 at ref. num. 124, col. 11 l. 54 – col. 12 l. 48; col. 10 l. 48 – col. 11 l. 24]; routes malicious traffic to honeypot nodes via IPsec VPN [Ettema '208 col. 16 l. 12-34])
Ettema '208 discloses directing the network service access requests received from the malicious user to one or more locations in the decoy network environment emulating the one or more receipt locations in the network environment associated with the e.g. DNS, email server, victim's workstation [Ettema '208 col. 11 l. 54 – col. 12 l. 48; col. 10 l. 48 – col. 11 l. 24]; routes malicious traffic to honeypot nodes via IPsec VPN [Ettema '208 col. 16 l. 12-34])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Stutz '052 with the multiple interconnected remote honeypots of Ettema '208 to arrive at an apparatus, method, and product including:
identifying a malicious user accessing network services through a network environment associated with an enterprise based on one or more locations in the network environment targeted by the malicious user and a signature of the malicious user, wherein the signature of the malicious user includes one or more patterns of network service access requests of the malicious user
the decoy network environment is self-contained and implemented separate from the enterprise
directing the network service access requests received from the malicious user to one or more locations in the decoy network environment emulating the one or more receipt locations in the network environment associated with the enterprise, wherein the network service access requests are directed to one of a plurality of locations in the decoy network environment based on an identification of the malicious user and receipt of the network service access requests at the one or more recipient locations to satisfy the network service access requests with network service access responses generated at the one or more locations in the decoy network environment
A person having ordinary skill in the art would have been motivated to combine them at least because the multiple interconnected remote honeypots of Ettema '208 would allow a honeynet located anywhere to fully analyze all communications from a suspected attacker, while preventing the attacker from identifying the honeynet as such.  A person having ordinary skill in the art would have been further motivated to combine them at least because Ettema 
Per claim 2 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses the malicious user is identified from network traffic data gathered for nodes in the network environment from sensors implemented at the nodes in the network environment (detects suspicious user via sensors [Stutz '052 ¶ 0092, 0095, 0116, 0144])
Per claim 3 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses the malicious user is identified based on the malicious user specifically accessing a closed port in accessing the network services through the network environment (detects suspicious user via port scanning patterns [Stutz '052 ¶ 0094-0098])
Per claim 4 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses the malicious user is identified based on the malicious user specifically accessing a same port on multiple machines in the network environment (detects suspicious user via port scanning patterns [Stutz '052 ¶ 0094-0098])
Per claim 6 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses identifying one or more malicious users based on the malicious user analytics (detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122])
Stutz '052 discloses directing additional network service access requests received at the one or more machines in the network environment from the one or malicious uses to the decoy network environment based on identification of the one or more malicious uses through the malicious user analytics (detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122]; redirects user to honeypot [Stutz '052 ¶ 0116-0117, 0149, 0126-0133])
Per claim 7 (dependent on claim 6):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Stutz '052 discloses updating the malicious user analytics based on the additional network service access requests received from the one or more malicious users at the one or more machines in the network environment (convicts and analyzes malicious user [Stutz '052 ¶ 0122, 0137, 0153, 0177-0179]; detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122])
Per claim 8 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses identifying the signature of the malicious user as part of maintaining the malicious user analytics (malicious user profile [Stutz '052 ¶ 0044]; convicts and 
Stutz '052 discloses controlling access of the malicious user to the network services based on the signature of the malicious user (convicts and analyzes malicious user [Stutz '052 ¶ 0122, 0137, 0153, 0177-0179]; detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122]; blocks malicious user [Stutz '052 ¶ 0137, 0056])
Per claim 9 (dependent on claim 8):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Stutz '052 discloses the signature of the malicious user includes a user identification of the malicious user (convicts and analyzes malicious user [Stutz '052 ¶ 0122, 0137, 0153, 0177-0179]; detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122]; blocks malicious user [Stutz '052 ¶ 0137, 0056])
Per claim 10 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses maintaining the malicious user analytics based on other network service access requests of other malicious users received in one or more decoy network environments including the decoy network environment (malicious user profile [Stutz '052 ¶ 0044]; convicts and analyzes malicious user [Stutz '052 ¶ 0122, 0137, 0153, 0177-0179]; detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122]; detects suspicious user via port scanning patterns [Stutz '052 ¶ 0094-0098]; detects suspicious user via reputation data from other malicious users [Stutz '052 ¶ 0043, 0056])
Stutz '052 discloses generating the network service access responses based on the malicious user analytics maintained based on the other network service access requests of the other malicious users (honeypot emulates services and exploits to provide responses  [Stutz '052 ¶ 0175, 0111, 0114, 0129-0132])
Stutz '052 discloses providing the network service access responses to the malicious user from the decoy network environment (honeypot emulates services and exploits to provide responses  [Stutz '052 ¶ 0175, 0111, 0114, 0129-0132])
Per claim 11 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses maintaining the malicious user analytics based on other network service access requests of other malicious users received in one or more decoy network environments including the decoy network environment (malicious user profile [Stutz '052 ¶ 0044]; convicts and analyzes malicious user [Stutz '052 ¶ 0122, 0137, 0153, 0177-0179]; detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122]; detects 
Stutz '052 discloses identifying the malicious user by comparing the network service access requests with the malicious user analytics maintained based on the other network service access requests of the other malicious users (detection via suspicious user list [Stutz '052 ¶ 0177-0179, 0122]; convicts user via access patterns of suspicious users [Stutz '052 ¶ 0129-0134, 0125-0126, 0170-0171])
Per claim 12 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses generating the network service access responses in the decoy network environment to emulate exploits of the one or more machines in the network environment at the one or more decoy machines in the decoy network environment (honeypot emulates services and exploits to provide responses  [Stutz '052 ¶ 0175, 0111, 0114, 0129-0132])
Stutz '052 discloses providing the network service access responses from the decoy network environment to the malicious user to elicit further network service access responses from the malicious user in response to the network service access responses (honeypot emulates services and exploits to provide requests [Stutz '052 ¶ 0175, 0111, 0114, 0129-0132])
Per claim 13 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses providing an alert to a network administrator of the network environment in response to identifying the malicious user (alerts admin [Stutz '052 ¶ 0135, 0139])
Per claim 14 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 discloses quarantining one or more machines in the network environment that the malicious user utilizing in accessing the network services in response to identifying the malicious user (quarantines user and/or device [Stutz '052 ¶ 0136-0137])
Per claim 15 (independent):
Stutz '052 discloses a system comprising one or more processors and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Stutz '052 ¶ 0077-0083, 0180-0183, 0140-0144 ])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
considerations do not overcome this conclusion.
Per claim 17 (dependent on claim 15):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 11 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 12 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (independent):
Stutz '052 discloses a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Stutz '052 ¶ 0077-0083, 0180-0183, 0140-0144 ])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 5, 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Stutz '052 in view of Ettema '208 in view of U.S. Patent 9602536 to Brown et al. (hereinafter "Brown '536").  Brown '536 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 5 (dependent on claim 1):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Stutz '052 does not disclose forwarding the network service access requests received at the network environment to the decoy network environment through network tunneling based on identifying the malicious user
However, Stutz '052 discloses forwarding the network service access requests received at the network environment to the decoy network environment through network address translation based on identifying the malicious user (traffic to/from suspicious source redirected to honeypot via network address translation (NAT) [Stutz '052 ¶ 0116, 0119, 0151-0153])
Stutz '052 does not disclose sending, through tunneling, the network service access responses to satisfy the network service access requests back to the one or machines in the network environment that received the network service access requests in order to satisfy the network service access requests received at the one or machines in the network environment
However, Stutz '052 discloses sending, through network address translation, the network service access responses to satisfy the network service access requests back to the one or machines in the network environment that received the network service access requests in order to satisfy the network service access requests received at the one or machines in the network environment (traffic to/from suspicious source redirected to honeypot via network address translation (NAT) [Stutz '052 ¶ 0116, 0119, 0151-0153])
Further:
Brown '536 discloses forwarding the network service access requests received at the network environment to the decoy network environment through network tunneling based on identifying the malicious user (honeypot servers located across WAN in elastic computing environment / cloud  [Brown '536 col. 3 l. 22-49, col. 6 l. 36-51, col. 6 l. 63 – col. 7 l. 29, , Fig. 2]; forwards traffic by tunneling [Brown '536 col. 2 l. 47-64, col. 5 l. 54-65])
Brown '536 discloses sending, through tunneling, the network service access responses to satisfy the network service access requests back to the one or machines in the network environment that received the network service access requests in order to satisfy the network service access requests received at the one or machines in the network environment (honeypot servers located across WAN in elastic computing environment / cloud  [Brown '536 col. 3 l. 22-49, col. 6 l. 36-51, col. 6 l. 63 – col. 7 l. 29, , Fig. 2]; forwards traffic by tunneling [Brown '536 col. 2 l. 47-64, col. 5 l. 54-65])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
forwarding the network service access requests received at the network environment to the decoy network environment through network tunneling based on identifying the malicious user
sending, through tunneling, the network service access responses to satisfy the network service access requests back to the one or machines in the network environment that received the network service access requests in order to satisfy the network service access requests received at the one or machines in the network environment
A person having ordinary skill in the art would have been motivated to combine them at least because the remote honeypots and network tunneling of Brown '536 would allow a honeypot located anywhere to fully analyze all communications from a suspected attacker, while preventing the attacker from identifying the honeypot as such.  A person having ordinary skill in the art would have been further motivated to combine them at least because Brown '536 teaches [Brown '536 col. 3 l. 22-49, col. 6 l. 36-51, col. 6 l. 63 – col. 7 l. 29, Fig. 2, col. 2 l. 47-64, col. 5 l. 54-65] modifying a honeypot scheme [Stutz '052 ¶ 0116, 0119, 0151-0153, 0126-0137] such as that of Stutz '052 to arrive at the claimed invention; because doing so constitutes use of a known technique (remote honeypots and network tunneling [Brown '536 col. 3 l. 22-49, col. 6 l. 36-51, col. 6 l. 63 – col. 7 l. 29, Fig. 2, col. 2 l. 47-64, col. 5 l. 54-65]) to improve similar devices and/or methods (honeypot scheme [Stutz '052 ¶ 0116, 0119, 0151-0153, 0126-0137]) in the same way; because doing so constitutes applying a known technique (remote honeypots and network tunneling [Brown '536 col. 3 l. 22-49, col. 6 l. 36-51, col. 6 l. 63 – col. 7 l. 29, Fig. 2, col. 2 l. 47-64, col. 5 l. 54-65]) to known devices and/or methods (honeypot scheme [Stutz '052 ¶ 0116, 0119, 0151-0153, 0126-0137]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to 
Per claim 16 (dependent on claim 15):
Stutz '052 in view of Ettema '208 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner's preliminary conclusion during the interview that the art of record did not teach the limitation is withdrawn.  Examiner invites Applicant to schedule a further interview to attempt to more closely define the scope of subject matter Applicant desires to claim.